DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined and are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2022 and 07/19/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. See line 2: comprising.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claims 3-4, 6, 11, 13-14, and 16 objected to because of the following informalities:  
Claim 3, line 1: ...a privilege level of the...; antecedent basis issue due to claim 1, line 3.
Claim 3, line 3: ...failure “if” there is not...; positively recite. Suggest “when.”  
Claim 4, line 1: ...a privilege level of the...; antecedent basis issue due to claim 1, line 3.
Claim 4, line 3: ...a failure if the...; antecedent basis issue due to claim 1, line 5
Claim 4, line 3: ...failure “if” there is not...; positively recite. Suggest “when.”  
Claim 6, line 3: ...or “if” the privilege...; positively recite. Suggest “when.”  
Claim 11, line 3: ...on “a” fetched branch...; antecedent basis due to claim 11, line 2. Suggest “the.”  
Claim 13, line 3: ...failure “if” there is not; positively recite. Suggest “when.”  
Claim 14, line 3: ... “if” the privilege...; positively recite. Suggest “when.” 
Claim 16, line 4: ... “if” the privilege...; positively recite. Suggest “when.” Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gschwind et al, hereinafter (“Gschwind”), US PG Publication (20170199740 A1).
Regarding claims 1 and 11, Gschwind teaches a microprocessor, comprising and a method implemented in a microprocessor, the method comprising:   [Gschwind, ¶0118: instruction set architectures therein implemented by a microprocessor.]
a branch prediction table comprising plural entries, each of the plural entries comprising a tag corresponding to a privilege level; [Gschwind , ¶¶0052 and 0054-0055:  a particular data flow shown in Fig. 4 where a branch prediction unit 400 coupled to a program counter 402, which is further coupled to an instruction cache 404 via a multiplexor 403. Group completion 448 is further operatively coupled to one or more data structures and/or memory locations that include state for the processing environment, such as global state 458 indicating, for instance, the current privilege level in the pipeline; A non-speculative machine state register (MSR) 456 that provides shared machine state for each instruction executing in the pipeline. Referring once again to branch prediction unit 400, it includes, for instance, branch prediction logic 460 that may reference one or more of branch history tables 462 (a branch prediction table), a return stack 464, and a target cache 466 to be used to make a prediction, such as whether a branch will occur.
¶0061: caching occurs in conjunction with a register indirect or a prediction table  storing a plurality of predicted values (plural entries), when the value is dynamically modifiable, to avoid memory access. ¶0062: a further prediction is made as to the values of one or more of the MSR indicators, such as the privilege level (a tag corresponding to a privilege level)(e.g., operating system level), instruction relocation, data relocation, etc., for the instruction(s) to be fetched beginning at the entry address... In one example, the privilege level is obtained based on the system call instruction (e.g., based on the opcode or a parameter associated with the system call instruction) or based on a predictor table, when the level is stored in a register. ¶¶0076-0077: In one embodiment, when a system call entry instruction is detected, a return address is placed on a predictor stack. Furthermore, in one embodiment, a (predictive) privilege state and, optionally, additional MSR state to enter is added to the return address entry] and 
logic configured to perform a privilege level test on a fetched branch instruction using the privilege level indicated by the tag, and based on a failure of the privilege level test, the branch prediction table is configured to provide a prediction branch miss for the fetched branch instruction. [Gschwind , See ¶0062: a further prediction is made as to the values of one or more of the MSR indicators, such as the privilege level (using the privilege level indicated by the tag)(e.g., operating system level), instruction relocation, data relocation, etc., for the instruction(s) to be fetched beginning at the entry address...; ¶¶0066, and 0068-0069: the system call instruction was received from the issue/dispatch logic, then the MSR bits and the next fetch address (i.e., the effective address of the instruction following the system call instruction) are obtained from the instruction definition, STEP 704 (a fetched branch instruction). A determination (logic configured to perform a privilege level test) is made as to whether the predicted MSR bits correspond to the architectural MSR bits (the tag) from the instruction definition, INQUIRY 710. If they do correspond, then a further determination is made as to whether the predicted next fetch address (e.g., the predicted address) corresponds to the architectural next fetch address (NIA) from the instruction definition, INQUIRY 712. However, if either the predicted MSR bits do not correspond to the architectural MSR bits (based on a failure of the privilege level test), then the misprediction is handled (to provide a prediction branch miss for the fetched branch instruction), STEP 720. For instance, the instructions in the pipeline after the current instruction are flushed, STEP 722, and the architectural MSR bits and the fetch address are transmitted to, for instance, the instruction fetch unit, STEP 724. Instruction fetch is then restarted, STEP 726, and processing continues at INQUIRY 700. This concludes one embodiment of the system call execution. ¶0075: the maintenance of return addresses is enabled by augmenting predictor stacks with predictive privilege state, by tagging predictor stacks with predictive privilege state, or both. Furthermore, in one aspect, logic is provided to check the predicted privilege state in conjunction with at least one instruction.
===
 Gschwind teaches receiving a fetched branch instruction; [Gschwind , ¶¶0057-0058 and 0065-0066: one level of speculative prediction of selected instructions, a determination is made by the branch execution unit as to whether the system call instruction was received from the issue/dispatch logic, INQUIRY 700. Then the MSR bits and the next fetch address (i.e., the effective address of the instruction following the system call instruction) are obtained from the instruction definition, STEP 704.] 
performing a privilege level test on a fetched branch instruction using a privilege level indicated by a first tag corresponding to a privilege level in a branch prediction table comprising plural entries, each of the plural entries comprising a tag corresponding to a privilege level; [See Gschwind , ¶¶0066 and 0068-0069: the system call instruction was received from the issue/dispatch logic, then the MSR bits and the next fetch address (i.e., the effective address of the instruction following the system call instruction) are obtained from the instruction definition, STEP 704 (performing a fetched branch instruction). A determination (using a privilege level indicated) is made as to whether the predicted MSR bits correspond to the architectural MSR bits (a first tag) from the instruction definition, INQUIRY 710. If they do correspond, then a further determination is made as to whether the predicted next fetch address (e.g., the predicted address) corresponds to the architectural next fetch address (NIA) from the instruction definition, INQUIRY 712. However, if either the predicted MSR bits do not correspond to the architectural MSR bits (a failure of the privilege level test), then the misprediction is handled (a prediction branch miss for the fetched branch instruction), STEP 720.] and 
providing a prediction branch miss for the fetched branch instruction based on a failure of the privilege level test. [See Gschwind , See ¶0062: a further prediction is made as to the values of one or more of the MSR indicators, such as the privilege level (using the privilege level indicated by the tag)(e.g., operating system level), instruction relocation, data relocation, etc., for the instruction(s) to be fetched beginning at the entry address...; ¶¶0066, and 0068-0069: the system call instruction was received from the issue/dispatch logic, then the MSR bits and the next fetch address (i.e., the effective address of the instruction following the system call instruction) are obtained from the instruction definition, STEP 704 (a fetched branch instruction). A determination (logic configured to perform a privilege level test) is made as to whether the predicted MSR bits correspond to the architectural MSR bits (the tag) from the instruction definition, INQUIRY 710. If they do correspond, then a further determination is made as to whether the predicted next fetch address (e.g., the predicted address) corresponds to the architectural next fetch address (NIA) from the instruction definition, INQUIRY 712. However, if either the predicted MSR bits do not correspond to the architectural MSR bits (based on a failure of the privilege level test), then the misprediction is handled (to provide a prediction branch miss for the fetched branch instruction), STEP 720.]
Regarding claims 2 and 12, Gschwind teaches claim 1  as described above.
Gschwind teaches wherein the tag corresponds to any one of plural privilege levels based on bit settings. [See Gschwind ¶0062: the values of one or more of the MSR indicators, such as the privilege level. ¶0054: The machine state register includes, for instance, a plurality of indicators (e.g., bits), and each indicator represents the state of a selected attribute (bit settings). For instance, one indicator is used to specify the privilege level (e.g., user level, operating system level, hypervisor level) of the instruction.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-6, 8, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gschwind et al, hereinafter (“Gschwind”), US PG Publication (20170199740 A1), in view of  Reid, hereinafter (“Reid”), US PG Publication (20210240479 A1).
Regarding claims 5 and 15, Gschwind teaches claim 1 as described above.
While Gschwind teaches wherein the logic is further configured to compare an address of the fetched branch instruction to the address tag. [See Gschwind ¶¶0067 and 0069: if either the predicted MSR bits do not correspond to the architectural MSR bits or the predicted address does not correspond to the architectural address, then the misprediction is handled, STEP 720.]; however, Gschwind fails to explicitly teach but Reid teaches wherein each of the plural entries further comprises an address tag, wherein the logic is further configured to compare an address of the fetched branch instruction to the address tag. [Reid, ¶¶0061-0062: Fig. 3 shows an example of the branch prediction cache structure 40-42 in more detail. The branch prediction cache 40-42 has a number of entries 64 which each provide predictions for a corresponding block of instruction addresses. Each entry may have a valid flag 66 indicating whether the entry provides valid data, a dirty flag 68 indicating whether the prediction provided by the entry 64 has changed since the entry was allocated but has not yet been written back to the corresponding set 60 of branch prediction state stored in the memory 34, an address tag 70 which is used to identify which entry relates to a particular address and prediction state 72 which provides the predicted branch outcome for the corresponding block of address (compare an address of the fetched branch instruction to the address tag).]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of predictive fetching and decoding for selected instructions of Gschwind before him or her by including the teachings of a method of a branch prediction cache for multiple software workloads of Reid. The motivation/suggestion would have been obvious to try to modify the processing environment to incorporate and use one or more aspects of the predictive capability of Gschwind by comparing address tag to a particular fetched address corresponding top a prediction state as taught by Reid [Reid, ¶¶0061-0062].  

Regarding claims 6 and 16, the combination of Gschwind and Reid teach claim 5 as described above.
While Gschwind teaches the branch prediction table [See Gschwind, ¶¶0052 and 0054-0055: ... branch prediction unit 400, it includes, for instance, branch prediction logic 460 that may reference one or more of branch history tables 462 (the branch prediction table) and wherein each of the plural entries further comprises a valid bit entry, wherein the branch prediction table provides a prediction branch hit for the fetched branch instruction based on the valid bit entry [See Gschwind, ¶¶0073 and 0077-0077: a branch predictor is modified to predict the new privilege level of the target of the system call instruction. a predicator stack maintains return address entr(ies) that is augmented with a predictive privilege state tagging; the stack includes a plurality of addresses 802, as well as state information, such as the current MSR bits 804 for each address, and a record marker 806]; however, Gschwind fails to explicitly teach but Reid teaches wherein each of the plural entries further comprises a valid bit entry, wherein the branch prediction table provides a prediction branch hit for the fetched branch instruction based on the valid bit, a match with the address tag, and either an exact match of the privilege level with the privilege level indicated by the tag or if the privilege level of the fetched branch instruction is higher than the privilege level indicated by the tag. [Reid, Fig. 3 and ¶0062:  The branch prediction cache 40-42 has a number of entries 64 which each provide predictions for a corresponding block of instruction addresses. Each entry may have a valid flag 66 (wherein each of the plural entries further comprises a valid bit entry) indicating whether the entry provides valid data. ¶0081: At step 150 the target instruction address is supplied to the branch predictor 4. At step 152 cache lookup circuitry associated with the branch prediction cache 40-42 determines whether there has been a hit or a miss for the looked up address. A hit (wherein the branch prediction table provides a prediction branch hit for the fetched branch instruction based on the valid bit) occurs when the indexed entry of the cache structure includes a valid entry for which the address tag 70 matches a corresponding portion of the target instruction address. ¶0082: If there is a hit in the branch prediction cache, then at step 154 a predicted outcome for a branch instruction is determined based on the matching entry which hit against the target address (either an exact match of the privilege level with the privilege level indicated by the tag). The predicted outcome can be returned to the fetch stage 6 which may then fetch subsequent instructions based on the predicted branch outcome. Once the actual outcome of instructions corresponding to the target instruction address is known at the execute stage 18, then this may be signalled back to the branch predictor and at step 156 the branch predictor may compare the actual outcome with the indicated prediction state and update the prediction state if needed to change the prediction confidence level or the prediction itself.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of predictive fetching and decoding for selected instructions of Gschwind before him or her by including the teachings of a method of a branch prediction cache for multiple software workloads of Reid. The motivation/suggestion would have been obvious to try to modify the processing environment to incorporate and use one or more aspects of the predictive capability of Gschwind by comparing address tag to a particular fetched address corresponding top a prediction state as taught by Reid [Reid, ¶¶0061-0062].  

Regarding claims 7 and 17, Gschwind teaches claim 1 as described above.
Gschwind teaches wherein the branch prediction table comprises a branch target address cache (BTAC). [Gschwind ¶¶0055: a target cache 466 to be used to make a prediction, such as whether a branch will occur.]

Regarding claims 8 and 18, Gschwind teaches claim 1 as described above.
While Gschwind teaches the tag [See Gschwind , See ¶0062: a further prediction is made as to the values of one or more of the MSR indicators (the tag), such as the privilege level]; however, Gschwind fails to explicitly teach but Reid teaches wherein the tag comprises a 2-bit tag. [Reid, ¶0058: a branch direction predictor where an individual branch prediction entry could be as small as two bits.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of predictive fetching and decoding for selected instructions of Gschwind before him or her by including the teachings of a method of a branch prediction cache for multiple software workloads of Reid. The motivation/suggestion would have been obvious to try to modify the processing environment to incorporate and use one or more aspects of the predictive capability of Gschwind by adding an individual branch 2-bit entry as the tag as taught by Reid [Reid, ¶0058].

Claim(s) 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gschwind et al, hereinafter (“Gschwind”), US PG Publication (20170199740 A1), in view of Solomatnikov, hereinafter (“Solomatnikov”), US PG Publication (20190286443 A1).
Regarding claims 3 and 13, Gschwind teaches claim 1  as described above.
While Gschwind teaches wherein the logic compares a privilege level of the fetched branch instruction to the privilege level indicated by the tag [See Gschwind ¶¶0067 and 0069: if either the predicted MSR bits do not correspond to the architectural MSR bits or the predicted address does not correspond to the architectural address, then the misprediction is handled, STEP 720. ¶¶0073-0074:  A check to ensure correct speculative fetch and decode with respect to the predicted privilege level compared to the non-speculative level is performed to ensure correct execution for all instructions. For instance, the speculative privilege level associated with at least one instruction is validated by comparing a speculative privilege level to a non-speculative level. If validation is unsuccessful, corrective action is taken.]; however, Gschwind fails to explicitly teach but Solomatnikov teaches wherein the logic compares a privilege level of the fetched branch instruction to the privilege level indicated by the tag, wherein the privilege level test results in a failure if there is not an exact match. [Solomatnikov, See Fig. 6 and ¶¶0061-0062: The technique 600 includes comparing 610 a first process identifier and/or a first privilege level of the entry to, respectively, the currently executing process identifier and/or the currently executing privilege level. For example, the currently executing process identifier and/or the currently executing privilege level may be stored in one or more registers (e.g., the one or more registers 360) of the integrated circuit. In some implementations, comparing 610 the first privilege level and the currently executing privilege level includes checking for an exact match between the privilege levels.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of predictive fetching and decoding for selected instructions of Gschwind before him or her by including the teachings of a secure control flow prediction of Solomatnikov. The motivation/suggestion would have been obvious to try to modify the processing environment to incorporate and use one or more aspects of the predictive capability of Gschwind by adding the determining function to determine privilege level with currently executing privilege level of Solomatnikov  [Solomatnikov, ¶¶0060-0063].
Regarding claims 4 and 14, Gschwind teaches claim 1 as described above.
While Gschwind teaches wherein the logic compares a privilege level of the fetched branch instruction to the privilege level indicated by the tag [See Gschwind ¶¶0067 and 0069: if either the predicted MSR bits do not correspond to the architectural MSR bits or the predicted address does not correspond to the architectural address, then the misprediction is handled, STEP 720. ¶¶0073-0074:  A check to ensure correct speculative fetch and decode with respect to the predicted privilege level compared to the non-speculative level is performed to ensure correct execution for all instructions. For instance, the speculative privilege level associated with at least one instruction is validated by comparing a speculative privilege level to a non-speculative level. If validation is unsuccessful, corrective action is taken.]; however, Gschwind fails to explicitly teach but Reid teaches wherein the logic compares a privilege level of the fetched branch instruction to the privilege level indicated by the tag, wherein the privilege level test results in a failure if the privilege level of the fetched branch instruction is lower than the privilege level indicated by the tag. [Solomatnikov, See Fig. 6 and ¶0061: The technique 600 includes comparing 610 a first process identifier and/or a first privilege level of the entry to, respectively, the currently executing process identifier and/or the currently executing privilege level. In some implementations, comparing 610 the first privilege level and the currently executing privilege level includes checking whether the first privilege level is less than or equal to the currently executing privilege level. Hence, Examiner interprets that any other inequality comparison (i.e. lower than) also constitutes a mismatch. Therefore, the privilege level test results is not activated which appears analogous to a failure.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of predictive fetching and decoding for selected instructions of Gschwind before him or her by including the teachings of a secure control flow prediction of Solomatnikov. The motivation/suggestion would have been obvious to try to modify the processing environment to incorporate and use one or more aspects of the predictive capability of Gschwind by adding the determining function to determine privilege level with currently executing privilege level of Solomatnikov  [Solomatnikov, ¶¶0060-0063].

Claim(s) 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gschwind et al, hereinafter (“Gschwind”), US PG Publication (20170199740 A1), in view of Sahita et al, hereinafter (“Sahita”), US Patent (11029957 B1).
Regarding claims 9 and 19, Gschwind teaches claim 1 as described above.
While Gschwind teaches the branch prediction table [See Gschwind, ¶¶0052 and 0054-0055: ... branch prediction unit 400, it includes, for instance, branch prediction logic 460 that may reference one or more of branch history tables 462 (the branch prediction table) and wherein the fetched branch instruction comprises an indirect branch instruction, wherein by providing the prediction branch miss for the fetched indirect branch instruction [Gschwind, ¶¶0031 and 0042: predictive fetching for selected instructions that alter the privilege level; out-of-order instructions executed require result to be flushed; branch miss-prediction.]; however, Gschwind fails to explicitly teach but Sahita teaches the branch prediction table is configured to prevent the indirect branch instruction in a lower privilege level code from affecting a higher privilege level code and vice versa. [Sahita, Col 5, lines 60-67 : Branch predictor 125 may be coupled to a branch resolution unit (BRU) 156 that inserts special instruction to compiler code 104 to translate prior to the indirect branch instructions to execute directed “high level” indirect branch instruction prior to the actual indirect branch instruction. Hence, Examiner interprets that Branch predictor 125 instructions is directed/pointed and effectively could preventing lower privilege level code from affecting higher privilege level code.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Gschwind before him or her by including the teachings of apparatus for instructions to compartmentalize code of Sahita. The motivation/suggestion would have been obvious to try to modify the processing environment to incorporate and use one or more aspects of the predictive capability of Gschwind by adding the compartment manager 110 to utilize hardware for instructions for speculative execution, one includes branch predictor 125 as taught by Sahita [Sahita, col 5, lines 10-18 and 60-67].

Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gschwind et al, hereinafter (“Gschwind”), US PG Publication (20170199740 A1), in view of Sahita et al, hereinafter (“Sahita”), US Patent (11029957 B1), in view of Klein, “Meltdown and Spectre, explained”, was submitted by IDS 07/19/2021.

Regarding claims 10 and 20, the combination of Gschwind and Sahita teach claim 9 as described above.
However, the combination of Gschwind and Sahita fail to explicitly teach but Klein teaches wherein the indirect branch instruction is corrupted by a malicious code. [Klein, p. 13/19, section -Branch target injection (Spectre variant 2): Variant 2 of Spectre utilizes indirect branch prediction to poison the CPU into speculatively executing]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Gschwind and Sahita before him or her by including the teachings of a method of Meltdown and Sprectre of Klein. The motivation/suggestion would have been obvious to try to modify the processing environment to incorporate and use one or more aspects of the predictive capability of Gschwind by adding the branch target injection as taught by Klein [Klein, p.13/19].
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Henry et al (9146742 B2) discloses heterogeneous ISA microprocessor that preserves non-ISA-specific configuration state when reset to different ISA.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682. The examiner can normally be reached Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sakinah White Taylor/           Primary Examiner, Art Unit 2497